           Case 6:18-bk-06821-KSJ         Doc 301     Filed 03/04/20     Page 1 of 14




                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

IN RE:

Don Karl Juravin,                                            CASE NO.: 6: 18-bk-06821-KSJ
                                                             CHAPTER 11
       Debtor

____________________________/

              FTC’S OBJECTIONS TO DISCLOSURE STATEMENT
                AND CONFIRMATION OF CHAPTER 11 PLAN

       Pursuant to 11 U.S.C. §§ 1125 and 1129 and Bankruptcy Rules 3017(a) and 3020(b),

creditor Federal Trade Commission (“FTC”) objects to approval of Debtor Don Karl Juravin’s

Amended Disclosure Statement and confirmation of his Amended Chapter 11 Plan. ECF Nos.

257-58. The FTC holds a $24.8 million allowed general unsecured claim comprising over 95%

of that impaired class under the Plan, Class 5. The FTC has voted to reject the Plan, which will

also presumably make Class 5 a dissenting impaired class for purposes of the § 1129(a)(7) and

(8) confirmation requirements. The FTC joins in the objections made by creditor Bella Collina

Property Owner’s Association as to those confirmation requirements.

       The Disclosure Statement should not be approved because the Plan is unconfirmable on

its face. It purports to give Juravin a discharge of all preconfirmation debts upon confirmation

without exception. This flies in the face of the § 1141 provisions specifying that an individual

debtor cannot discharge any debt excepted from discharge under § 523, and gets no discharge at

all unless and until he completes all payments under the plan or meets an alternative hardship

test. 11 U.S.C. §§ 1141(d)(2), (d)(5). Moreover, the Disclosure Statement fails to provide

adequate information about Juravin’s means for implementation of Plan payments, which he

proposes to make over 10 years from the cash flow of a flailing start-up business that has yet to

                                                 1
            Case 6:18-bk-06821-KSJ         Doc 301     Filed 03/04/20     Page 2 of 14




sell any products. He fails to provide any factual or financial analysis of his projected cash flow

from business operations, household expenses, and projected disposable income (as defined in

§ 1129(a)(15)). That information is crucial for the FTC and other creditors to make an informed

judgment as to whether or not the Plan is feasible and meets the minimum distribution

requirements for individual Chapter 11 debtor plans. 11 U.S.C. §§ 1129(a)(11), (15).

         The Plan cannot be confirmed because it fails to meet the requirements of § 1129(a)(1),

(2), (11), and (15). The FTC requests that the Court deny approval of the Disclosure Statement

and confirmation of the Plan, and urges the Court to reconvert this case to a Chapter 7 in the best

interest of creditors and the estate.

    I.      BACKGROUND

    1. FTC Action Leading to Juravin’s Bankruptcy Case. The FTC is the federal agency

that protects consumers from deceptive or unfair trade practices by enforcing the FTC Act. 15

U.S.C. §§ 41-58.

    2. The FTC has a final judgment against Juravin in FTC v. Roca Labs. Inc., No. 8: 15-cv-

2231-T-35TBM (M.D. Fla.) (“FTC Action”), for falsely advertising weight loss products and

other deceptive trade practices. From 2009 through 2015, Juravin caused over $25 million in

consumer injury. Final Judgment, DCt ECF No. 253 (Jan. 4, 2019); FTC Proof of Claim, Claim

3-1 Part 3 (Mar. 22, 2019).

    3.   Juravin was an owner, officer, or representative of his corporate codefendants in the FTC

Action, and exercised authority and control over their false advertising and sale of dietary

supplements to consumers throughout the United States.

    4. The FTC filed its action against Juravin in September 2015. Shortly thereafter, the FTC

obtained a stipulated preliminary injunction against Juravin and his co-defendants, including an



                                                 2
           Case 6:18-bk-06821-KSJ          Doc 301      Filed 03/04/20     Page 3 of 14




asset preservation injunction placing certain constraints on Juravin’s use of personal and business

assets. See FTC v Roca Labs, 2017 WL 11002077 *1 (M.D. Fla. Apr. 13, 2017) (Mag. Order

denying Juravin motion to vacate preliminary injunction).

   5. Juravin’s Repeated Mismanagement of Restricted and Frozen Assets in Violation of

District Court Orders. In August 2016, the FTC filed an emergency motion to modify the

preliminary injunction to fully freeze Juravin’s personal and business assets. The motion was

based on evidence that Juravin had violated the preliminary injunction by: (a) transferring

hundreds of thousands of dollars to a sham entity over which he had control; (b) directing one of

his subordinates, Ms. Jenna Antico, to create fictitious invoices to hide assets; attempting to

fraudulently transfer a vehicle to her for safe keeping; and trying to get her to sign a fraudulent

$1 million promissory note. Juravin did not refute this evidence. Id. at *4 n. 4. He stipulated to

a more stringent preliminary injunction with a full asset freeze. He later attempted to vacate that

order, which the District Court flatly rejected. Id.

   6. However, that did not stop Juravin. In 2017, without seeking prior court approval, he

sold frozen assets –two vehicles that he personally owned and/or used, including a 2014

Mercedes Benz SL 550 roadster– and planned to use the approximately $35,000 in net sale

proceeds to buy a new and more expensive luxury vehicle for nearly $90,000, a 2018 Mercedes

GLS 550 SUV. He then moved for District Court approval of his actions after the fact. In

addition, Juravin had another $16,000 credit on his account with the Mercedes dealer that he had

failed to disclose in violation of the District Court’s orders. See FTC v. Roca Labs, 2018 WL

1988873 *2-3 (M.D. Fla. Mar. 1, 2018).

   7. The District Court (Judge Scriven) found that Juravin had violated the asset freeze order,

denied his motion to approve his violative actions, and issued an order to show cause why he



                                                  3
           Case 6:18-bk-06821-KSJ          Doc 301      Filed 03/04/20      Page 4 of 14




should not be held in civil contempt and sanctioned. Id. at *3-5. In response, Juravin filed a

sworn statement admitting his order violations, and showing that he belatedly cured his contempt

by transferring the sale proceeds to and maintaining the sales credit with the custody of third

parties for safekeeping, subject to the asset freeze. DCt ECF No. 207 (Mar. 15, 2018).

   8. FTC Action Judgment as to Liability Against Juravin. On September 14, 2018, the

District Court granted summary judgment for FTC against Juravin and his codefendants as to

liability, including Must Cure Obesity Co. (“MCO”) and Juravin Inc. (“JI”). Summary Judgment

Order, DCt ECF No. 234, Claim 3-1 Part 4.

   9. The District Court found that Juravin and his codefendants, inter alia: (a) made false and

unsubstantiated weight-loss claims about their products as a “gastric bypass alternative;”

(b) falsely claimed that use of their products was scientifically proven to have a 90% success rate

in forcing users to eat half their usual food intake and cause substantial weight loss; (c) failed to

disclose that they paid or offered other financial incentives to their own employees for appearing

in testimonial videos and posting positive comments on blogs and social media about their

products; and (d) failed to disclose that they controlled a supposedly independent and objective

information website used to promote their products.

   10. The District Court held Juravin jointly and severally liable with his corporate

codefendants for the deceptive conduct because they operated as a common enterprise under his

ownership and control, and he knew about, participated in, and had the authority to control it.

Summary Judgment Order at 38-40. Further, the District Court found that from 2009-2015,

Juravin personally received $7 million from his web of corporations, liberally layered or

transferred funds back and forth among all of them, and often paid his personal expenses from

corporate accounts. Id. at 39.



                                                  4
           Case 6:18-bk-06821-KSJ         Doc 301     Filed 03/04/20     Page 5 of 14




   11. Juravin Files Chapter 7 Petition. On October 31, 2018, Juravin filed a petition for

relief under Chapter 7 commencing this Bankruptcy Case. At that time, Juravin claimed that he

and his spouse Anna Juravin had gross monthly wages of $24,000 and $5,416.66 respectively,

and take-home monthly income of $21,830 and $3,810.62 respectively, for a combined monthly

income of $25,640.62. Chapter 7 Schedule I, ECF No. 1 at 31-32 (Oct. 31, 2018).

   12. Juravin’s Ongoing Expenses for His $2 Million Luxury Home. As of the petition

filing date, he also claimed total monthly expenses of $38,297.34 for his household of four,

including $6,830 for his home mortgage. Juravin lives in a luxury 5 bedroom, 7 bathroom, 4,871

square foot home in a Central Florida golf community, with an estimated market value exceeding

$2 million. Declaration of FTC Investigator Adam Rottner, Attachment 1.

   13. Juravin’s Ongoing Expenses for His Two Mercedes Vehicles. Juravin does not

include in his income or expenses the “monthly car allowance” he pays himself, apparently from

one or the other of his defunct companies, MCO and JI. Juravin owns two luxury automobiles

with outstanding loans, a 2018 Mercedes S560V sedan (co-owned with JI), and a 2018 Mercedes

550 SUV (co-owned with JI). The monthly payments are $1,036.55 and $1,610.28 respectively,

a total perk of $2,646.83 per month for his pair of Mercedes. Mercedes Benz Proofs of Claim,

Claim 8-1 and 9-1 (Nov.4, 2019).

   14. FTC Action Final Judgment for Injunctive and Monetary Relief. On November 6,

2018, the District Court issued an order for $25,246,000 in monetary relief against Juravin for

the harm he caused to consumers. DCt ECF No. 241, Claim 3-1 Part 5.

   15. On January 4, 2019, the District Court entered the Final Judgment against Juravin in that

amount, and a permanent injunction.




                                                5
          Case 6:18-bk-06821-KSJ         Doc 301     Filed 03/04/20    Page 6 of 14




   16. The FTC recovered $425,236.72 in frozen assets of certain of Juravin’s corporate

codefendants in partial satisfaction of the Judgment. See Final Judgment at 18-20, Section IX.B

(ordering turnover of certain frozen assets to FTC). Thus, on March 22, 2019, the FTC filed a

general unsecured claim in the Bankruptcy Case for the balance of the Judgment,

$24,820,763.28.

   17. Chapter 7 Trustee Recovers $150,000 in Juravin Assets Frozen by District Court in

FTC Action. In Juravin’s Chapter 7 case, with the full cooperation of the FTC and very little

from Juravin, Chapter 7 Trustee Dennis Kennedy ultimately recovered approximately $150,000

in assets frozen in the FTC Action and titled in Juravin’s name. See Motion for Turnover of

Property of Estate, ECF No. 191 (Oct. 15, 2019). As of the date this Bankruptcy Case was

converted to a Chapter 11, the 341 examination had not yet concluded because Juravin had not

produced key documents requested by the Chapter 7 Trustee.

   18. Court Converts Bankruptcy Case to Chapter 11 on Juravin’s Motion. On September

16, 2019, the Court (Judge Jackson) granted Juravin’s motion to convert his case from Chapter 7

case to a Chapter 11. ECF No. 174. In his Motion to Convert Case, Juravin claimed that he so

moved because he had “realized increased household income, resulting in greater disposable

income.” ECF No. 172 at 1 (Sep. 13, 2019).

   19. Post-Conversion 40% Decline in Juravin’s Monthly Income. On September 30, 2019,

Juravin filed an amended Schedule I in his Chapter 11 case. Contrary to what he claimed in his

conversion motion, his monthly take home income decreased by over 40% between his

September 2018 petition filing date and September 2019 Chapter 11 conversion date, from

$21,830 to $12,397.55. Chapter 7 Schedule I, ECF No. 1 at 31-32 (Oct. 31, 2018); Chapter 11

Amended Schedule I, ECF No. 186 at 11-12 (Sep. 30, 2019). His combined monthly income



                                               6
           Case 6:18-bk-06821-KSJ           Doc 301       Filed 03/04/20    Page 7 of 14




with his spouse, Ana Juravin, also decreased by over 30%, from $25,640.62 pre-conversion to

$17,732.55 post-conversion. Id.

   20. Juravin Refuses to Disclose Source of Funds for His Monthly Income and 12-Month

Pre-Payment of His Mortgage. In the Chapter 11 case, the initial 341 meeting was held on

October 21, 2019, and continued on December 9, 2019, when it was concluded. At his 341

meeting, Juravin represented that he is employed as a marketing expert for a startup entity owned

by his spouse, and that he is developing a personal electronic device application that would

provide weight loss coaching services to users, but has no finished product to sell yet. However,

he refused to answer any questions or provide information about the source of funds used to pay

his salary and his spouse’s for their business venture.

   21. In Juravin’s Amended Schedule J, line item 2.4 for monthly mortgage payments –which

should amount to $6,830– is blank. Chapter 11 Amended Schedules, ECF No. 186 at 11 (Sep.

30, 2019). At his 341 examination, Juravin stated that his spouse had prepaid their mortgage for

a year, a sum of $81,960. However, he refused to answer any questions about the source of those

funds as well.

   22. Personal Property and Avoidance Actions that Juravin Fails to Address in His

Disclosure Statement and Plan. On October 25, 2019, Dennis Kennedy, who served as Chapter

7 Trustee in that phase of the Bankruptcy Case, filed a Fee Application. ECF No. 194. In his

Application, Kennedy states that the forensic accounting firm he retained created reports about

potential fraudulent transfers to third parties, potential preference targets as well as significant

funds transferred overseas that he could seek to be turned over. Id. at 1-3, ¶¶ 5-6. He also

recounts that he identified non-exempt assets and attempted to negotiate a buyback arrangement

with Juravin’s attorney and/or make arrangements for the surrender of the non-exempt assets for



                                                   7
            Case 6:18-bk-06821-KSJ          Doc 301    Filed 03/04/20      Page 8 of 14




sale at auction. See Trustee Motion to Approve Sale of Property, ECF No. 167 (Aug. 23, 2019).

Juravin fails to address the value of that property of the estate or avoidance actions that could be

pursued for the benefit of creditors in his Plan and Disclosure Statement, actions in which he

would likely have a conflict of interest.

   23. Monthly Operating Reports (MORs). In his MORs, Juravin has also been reporting

financial information about his two defunct business entities, MCO and JI. However, as he

admitted in his Case Management Summary, neither of those entities are actually conducting any

business. ECF No. 181 at 1 (Sep. 29, 2019).

   24. In fact, JI –Juravin, Incorporated– has been administratively dissolved since September

27, 2019. Rottner Dec., Att. 2.

   25. MCO Chapter 11 Bankruptcy Case. Further, on January 31, 2020, Juravin filed a

Chapter 11 petition for MCO, which he has not disclosed in his own Bankruptcy Case. In re

Must Cure Obesity,Co., Case No. 8:20-bk-00924-CED (Bankr. M.D. Fla.). The MCO

bankruptcy case was dismissed after an initial status hearing at which neither Juravin nor MCO’s

counsel appeared, for failure to pay the filing fee, file a statement of corporate ownership, and

file a case management summary. Id., Order Dismissing Case, MCO Bk Case ECF No. 13 (Mar.

2, 2020).

   26. Before the MCO bankruptcy case was dismissed, American Express filed a proof of

claim for over $150,000 in unpaid charges on a corporate card in both MCO’s and Juravin’s

name, including a single $134,000 charge incurred on December 26, 2019 for a payment to

“Natural Vitamins” of Opa Locka, FL. MCO Bk Case Claim 1 (Feb. 19, 2020). Natural

Vitamins Laboratory Corp. of Opa Locka is the dietary supplement manufacturer that Juravin

and his business entities used when they were selling dietary supplements, whose principal is



                                                  8
           Case 6:18-bk-06821-KSJ          Doc 301     Filed 03/04/20     Page 9 of 14




Karan Arora. In Juravin’s Bankruptcy Case, Arora has filed a $200,000 unsecured claim for

“goods sold” and a $500,001 unsecured claim for a promissory note. Claim 7-1 (May 29, 2019);

Claim 15-1 (Jan. 3. 2020).

   27. Juravin’s Non-Profit Entity and Its Weight Loss Services Web Pages. In December

2018, Juravin created a non-profit entity named Holy Land Ministry, Inc. (“HLM”). Juravin

identifies himself as the “Head” of HLM. Rottner Dec., Att. 3 (HLM corporate registration,

articles, and annual report). HLM now has a website designed to market weight loss coaching

services. Id., Att. 4-5. In addition, Juravin rebranded his pre-existing “Lost 100” Facebook

group page, on which he also offers weight loss coaching services, as a “NONPROFIT Service

of Holy Land Ministry” (emphasis in original). Id., Att. 6.

   28. Juravin filed his Amended Chapter 11 Plan and Disclosure Statement in this case on
January 31. ECF Nos. 257, 258.


   II. Objections to Approval of Disclosure Statement and Confirmation of Plan

   A. The Disclosure Statement Should Not Be Approved

   The Disclosure Statement should not be approved because the Plan it proposes is not

confirmable on its face, and it lacks “adequate information” within the meaning of § 1125

sufficient for creditors to make an informed judgment about the Plan.

   The Plan is patently unconfirmable because it conflicts with the Chapter 11 discharge

provisions of the Bankruptcy Code. The Plan proposes to discharge Juravin, an individual

Chapter 11 debtor, from all preconfirmation debts upon the effective date, defined as 30 days

after an order confirming the Plan is entered. Article I of Plan at 8 (defining Effective Date),

Article XI.B of Plan at 22 (discharge). Confirmation of a plan does not discharge an individual

Chapter 11 debtor from any debt excepted from discharge under § 523, including the exception


                                                 9
          Case 6:18-bk-06821-KSJ          Doc 301      Filed 03/04/20     Page 10 of 14




FTC seeks for its deceptive advertising judgment against Juravin. § 1141(d)(2). Moreover,

pursuant to § 1141(d)(5)(A), an individual Chapter 11 debtor does not get any discharge unless

and until he completes all payments under the plan, or meets the alternative grounds for granting

a discharge under § 1141(d)(5)(B) and (C).

   Further, the Disclosure Statement does not contain adequate information from which

creditors can make an informed judgment as to whether the plan is feasible and meets the

minimum distribution for individual Chapter 11 debtor plans with dissenting creditors. 11

U.S.C. §§ 1129(a)(11), (15). To adequately inform creditors, the Disclosure Statement should,

but does not, analyze and provide sufficient underlying information about how Juravin intends to

implement the Plan over the entire 10-year period of payments to creditors, which he proposes to

fund from the combined household cash flow of himself and his spouse. He should have, but

failed to provide adequate information about: (1) the external sources of cash flow for their

development state or start-up enterprise (2) if and when they project that their start-up will

actually launch the actual sale of any product; (3) the projected revenues; (3) Juravin’s

“projected disposable income” for the duration of Plan payments, as defined in § 1129(a)(15)(B);

and (4) Juravin’s intended meaning of “household expenses” as used throughout the Plan. The

Disclosure Statement is devoid of sufficient information about these critical issues. Without it,

Juravin simply has no basis for showing the plan is feasible and meets the applicable minimum

distribution requirement.

   III.    The Plan Cannot Be Confirmed Because It Fails to Meet the Applicable
           Requirements of § 1129(a)

   The Plan cannot be confirmed because it fails to meet at least four of the applicable

requirements for confirmation under § 1129(a).




                                                 10
          Case 6:18-bk-06821-KSJ          Doc 301     Filed 03/04/20      Page 11 of 14




   First, as demonstrated above, Section IX.B of the Plan on its face, the discharge provision,

directly conflicts with § 1141(d). It purports to give Juravin a blanket discharge of all

preconfirmation debts upon confirmation of the Plan, without exception for debts excepted from

discharge under § 523 as required by § 1141(d)(2). Moreover, it conflicts with § 1141(d)(5),

which provides that an individual Chapter 11 debtor gets no discharge at all unless and until they

complete all payments under a confirmed plan or meet an alternative hardship test. Thus, the

Plan does not meet the requirements of that core provision of Title 11 as required by

§ 1129(a)(1).

   Second, as shown above, the proponent of the Plan, Juravin, proposed a plan that was

unconfirmable and failed to provide adequate information to creditors as required by § 1125. He

failed to include sufficient analysis and underlying information necessary to determine whether

the Plan is feasible or not, and whether it meets the minimum distribution test for the Chapter 11

plan of an individual debtor, or not. Thus, he has failed to meet § 1129(a)(2), which requires the

proponent of a plan to comply with an applicable provision of Title 11, § 1125.

   Third, Juravin has failed to demonstrate that the Plan is economically feasible as required by

§ 1129(a)(11). To determine whether a plan is feasible, bankruptcy courts will generally

“consider factors such as the adequacy of the debtor's capital structure, the earning power of the

business, economic conditions, the ability of management, and any other related matters"

relevant under the particular circumstances of the case which may affect the debtor's ability to

satisfy the terms of the proposed plan. In re Two Streets, Inc., 597 B.R. 309, 317 (Bankr. S.D.

Miss. 2019). The plan proponent must establish that there will be sufficient cash flow to fund the

plan and maintain operations according to the plan. The plan proponent should provide the

bankruptcy court with detailed financial projections and be able to fully substantiate them. The



                                                 11
          Case 6:18-bk-06821-KSJ           Doc 301      Filed 03/04/20     Page 12 of 14




Eleventh Circuit has further explained that for a plan to satisfy the feasibility test, a court must

determine that the plan is not likely to “be followed by a Chapter 7 liquidation, a Chapter 11

liquidation, or a Chapter 11 classic reorganization.” United Mine Works of Am. Combined

Benefit Fund v. Toffel (In re Walter Energy, Inc.), 911 F.3d 1121, 1155 (11th Cir. 2018).

   Here, Juravin proposes a Plan with payments to creditors incurring the greatest losses

stretched out over 10 years. He promises to make the payments from the future cash flow of a

fledgling start-up entity that has yet to sell any products, after payment of his undefined and

unlimited “household expenses.” However, he provides no financial projections or sufficient

underlying information sufficient to meet the feasibility standard. To the contrary, the facts

show that he has a long history of incurring lavish personal expenses while engaging in

deceptive advertising leading to business failure, and gross mismanagement of his business and

personal financial affairs.

   Moreover, the plan is not feasible because the FTC is likely to prevail in its action to except

its $24.8 million judgment against him from discharge under the fraud exception, § 523(a)(2)(A).

He has conceded that the prior District Court findings preclusively establish all elements of the

exception other than intent, and the FTC believes that it is likely to prevail on that issue on

summary judgment or at trial if necessary. Upon termination of the automatic stay, further

collection of the judgment is likely to lead to another bankruptcy case for Juravin. The Plan

cannot be confirmed because it does not meet the feasibility requirement under § 1129(a)(11).

       Fourth, the Plan cannot be confirmed because it does not meet the applicable minimum

distribution requirement for the Chapter 11 plan of an individual debtor under § 1129(a)(15).

The FTC is the holder of a $24.8 million allowed unsecured claim, and has voted to reject the

plan. Its claim is part of Class 5, all general unsecured claims, which are projected to receive



                                                  12
          Case 6:18-bk-06821-KSJ          Doc 301     Filed 03/04/20     Page 13 of 14




only a 2% distribution over 10 years. That is far less than the amount of its claim, especially

considering the discounted present value of those payments. Therefore, the minimum

distribution requirement for the value of property to be distributed under the Plan applies. 11

U.S.C. § 1129(a)(15)(A), (B). Under that Code section, Juravin must show that the value of all

property distributed under the plan is not less than his “projected disposable income,” as defined

under Chapter 13 plan confirmation requirements, § 1325(b)(2), for the 10-year duration of

payments under his Plan. Juravin has provided no analysis, underlying information, or

calculations of his projected disposable income. In calculating disposable income, he can only

deduct amounts “reasonably necessary” for his maintenance or support and that of his

dependents, within the meaning of § 1325(b)(2). Juravin has failed to make any such showing.

The requirement that the Plan meet the § 1129(a)(15) minimum distribution test has not been

met. Accordingly, the Plan cannot be confirmed.

   IV.     Conclusion

   For the foregoing reasons, the FTC respectfully request that the Court deny approval of the

Disclosure Statement and confirmation of the Plan.

Dated: March 4, 2020                          Respectfully submitted,


                                              _/s/ Michael P. Mora_________________
                                              Michael P. Mora (Ill. Bar No. 6199875)
                                              Federal Trade Commission
                                              600 Pennsylvania Ave., NW
                                              Washington, D.C. 20580
                                              Telephone: (202) 326-3373
                                              E-Mail: mmora@ftc.gov
                                              Attorney for Plaintiff Federal Trade Commission




                                                13
          Case 6:18-bk-06821-KSJ        Doc 301     Filed 03/04/20    Page 14 of 14




                               CERTIFICATE OF SERVICE
       I certify that on March 4, 2020, I served the foregoing document on the following persons
as indicated below.
                                                          /s/ Michael P. Mora


Via ECF Notice:

Aldo G Bartolone, Jr on behalf of Debtor Don Karl Juravin, aldo@bartolonelaw.com,

David M Landis on behalf of Creditor DCS Real Estate Investments, LLC
dlandis@mateerharbert.com, akutchak@mateerharbert.com

William C Matthews on behalf of Creditor Bella Collina Property Owner's Association, Inc.
wmatthews@shutts.com, rhicks@shutts.com;mcrosbie@shutts.com;rsouza@shutts.com

William C Matthews on behalf of Creditor DCS Real Estate Investments, LLC
wmatthews@shutts.com, rhicks@shutts.com;mcrosbie@shutts.com;rsouza@shutts.com

Marc J Randazza on behalf of Creditor Consumer Opinion Corp.
mjr@randazza.com, ecf-6898@ecf.pacerpro.com;ecf@randazza.com

Marc J Randazza on behalf of Creditor Opinion Corp., mjr@randazza.com,

Lauren M Reynolds on behalf of Trustee Dennis D Kennedy
lreynolds@whww.com, Lwillett@whww.com;LReynolds@ecf.courtdrive.com

Bradley M Saxton on behalf of Accountant Yip Associates, bsaxton@whww.com,

Bradley M Saxton on behalf of Interested Party Dennis D. Kennedy, bsaxton@whww.com,

Robyn Marie Severs on behalf of Creditor Bella Collina Property Owner's Association, Inc.
rsevers@beckerlawyers.com, cofoservicemail@beckerlawyers.com

Miriam G Suarez on behalf of U.S. Trustee United States Trustee - ORL7/13,
Miriam.G.Suarez@usdoj.gov

Via regular mail:

Don Karl Juravin, Debtor, 15118 Pendio Drive, Montverde, FL 34756




                                              14
